IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41234
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DIONICIO OLIVARES VALLE,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-156-1
                      --------------------
                        November 21, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dionicio Olivares Valle appeals his jury-trial conviction

for possession with the intent to distribute cocaine.    He argues

that the trial court erred in admitting the testimony of a

narcotics agent that couriers know that drugs are hidden in the

vehicles they are driving.    Even if it is assumed that the

admission of the testimony was error, it did not affect Valle’s

substantial rights.   See United States v. Gutierrez-Farias, 294


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41234
                                 -2-

F.3d 657, 663 (5th Cir. 2002), petition for cert. filed, (U.S.

Sept. 10, 2002)(No. 02-6448); United States v. Calverley, 37 F.3d

160, 164 (5th Cir. 1994).   In light of Valle’s detailed

confession and the fact that the agent’s testimony on this issue

was not pervasive, Valle has failed to show that the admission of

the testimony affected the outcome of trial.   Calverley, 37 F.3d

at 164.

     AFFIRMED.